DETAILED ACTION                                                         

Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/2/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1-20 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11, which include,
which include, a retinal imaging system having an eyepiece lens assembly and eyepiece lens and dynamic fixation target optically coupled to the eyepiece lens assembly and a controller communicatively coupled to the image sensor and the dynamic fixation target and acquiring a first image of the eve and analyzing the first image to determine whether any lateral misalignment between the eye and the eyepiece lens assembly is greater than a threshold misalignment and in response to determining the lateral misalignment is greater than the threshold misalignment and adjusting  a visual position of the dynamic fixation target to encourage the eye to rotate in a direction that compensates for the lateral misalignment and acquiring the retinal mage of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment (claim 1), and the dynamic fixation target io encourage the eye to rotate in the direction that compensates for the lateral misalignment and continuously adjusting the visual position at the dynamic fixation largest in a repeating pattern that encourages the eye to sweep through the direction that compensates for the lateral misalignment and synchronizing the acquiring of the retinal image with the continuously
adjusting of the visual position of the dynamic fixation target to acquire the retinal mage when the eye is rotated to compensate for the lateral misalignment (claim 11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/12/2022